DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected on the ground of statutory double patenting as being unpatentable over Claims 1-8 of US 10,719,527. 
16/898,934
10,719,527
1. A computer system configured to link data tables, the computer system comprising: 
one or more hardware computer processors configured to execute code in order to cause the one or more hardware computer processors to: 

provide a user interface configured to display at least a first panel and a second panel, wherein: 




in the second panel, tables are indicated by nodes and relationships between tables are indicated by edges connecting nodes; 

in response to a user input from a user selecting a first data table in the first panel, add a first node to the second panel, wherein the first node represents the first data table; 

in response to another user input from the user selecting a second data table in the first panel, add a second node to the second panel, wherein the second node represents the second data table; and

provide, in the second panel of the user interface, 





a first edge connecting the first node and the second node, wherein 

the first edge indicates a relationship between the first data table and the second data table.

one or more hardware computer processors configured to execute code in order to cause the one or more hardware computer processors to: 

provide a user interface configured to simultaneously display at least a first panel and a second panel, wherein: 



in the second panel, tables are indicated by nodes and relationships between tables are indicated by edges connecting nodes; 

in response to a first user input from a user selecting a first data table in the first panel, add a first node to the second panel, wherein the first node represents the first data table; 

in response to a second user input from the user selecting a second data table in the first panel, add a second node to the second panel, wherein the second node represents the second data table; 

in response to a third user input from the user indicating a relationship between the first data table and the second data table, provide, in the second panel of the user interface, 

a first edge connecting the first node and the second node, wherein: 

the first edge indicates a relationship between at least one field of the first data table and at least one field of the second data table, 

a type of the relationship between the at least one field of the first data table and the at least one field of the second data table is indicated in the second panel by way of the first edge, the first node, second node, and first edge provided in the second panel are representative of a table graph, and the table graph is executable in order to access data stored in the first data table and subsequently data in the second data table based at least partly on the data stored in the first data table; and in response to a fourth user input, execute a search query based at least in part on executing the table graph including the relationship between the at least one field of the first data table and the at least one field of the second data table represented by the first edge.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2004/0181543) in view of ECKARDT, III et al. (US 2006/0106847).

Regarding claim 1, Wu teaches a computer system configured to link data tables, the computer system comprising: one or more hardware computer processors configured to execute code in order to cause the one or more hardware computer processors to: 
provide a user interface configured to display at least a first panel and a second panel (F6:601, 602), wherein: 
the first panel is configured to provide selectable indications of data tables (F6:601, [0137] “data sources the user has selected”, “select a set of mappings to use”), 
the second panel is configured to provide visual indications of relationships among data tables, and in the second panel (F6:602, [0137] “selected data sources and forms an initial schema view over the sources from those schema definitions”), tables are indicated by nodes and relationships between tables are indicated by edges connecting nodes ([0148] “schema view is preferably displayed as a tree, in which the user can expand and collapse nodes”); 

in response to another user input from the user selecting a second data table in the first panel, add a second node to the second panel, wherein the second node represents the second data table ([0142], [0152] “As further source data components are selected to be involved in the mapping, example data are added to the end of each example in the list”); and 
provide, in the second panel of the user interface, a first edge connecting the first node and the second node, wherein the first edge indicates a relationship between the first data table and the second data table ([0133], F10A-C, 31A:313, [0226]-[0228], [0242])(See NOTE).

NOTE Wu does not explicitly teach an edge (as in limitation “a first edge connecting the first node and the second node, wherein the first edge indicates a relationship between the first data table and the second data table”).  However, Wu teaches that data can be represented as a tree – “schema view is preferably displayed as a tree, in which the user can expand and collapse nodes” [0148] (also see analogous embodiment in [0224] 5.0 Presenting Data Views).  Any tree comprise at least two edges / branches, as visually shown in F10A-C, 31A:313.  Such edges indicate relationships and mappings between source nodes, which is construed to be analogous to the limitation - “a first edge connecting the first node and the second node, wherein the first edge indicates a relationship between the first data table and the second data table”.  However, to merely obviate such reasoning and avoid undue 

Regarding claim 11, Wu teaches a computer-implemented method for linking data tables, the method comprising: by one or more hardware processors executing program instructions: providing a user interface configured to display at least a first panel and a second panel, wherein: the first panel is configured to provide selectable indications of data tables, the second panel is configured to provide visual indications of relationships among data tables, and in the second panel, tables are indicated by nodes and relationships between tables are indicated by edges connecting nodes; in response to a user input from a user selecting a first data table in the first panel, adding a first node to the second panel, wherein the first node represents the first data table; in response to another user input from the user selecting a second data table in the first panel, adding a second node to the second panel, wherein the second node represents the second data table; and providing, in the second panel of the user interface, a first edge connecting the first node and the second node, wherein the first edge indicates a relationship between the first data table and the second data table.
Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Wu as modified teaches the system and the method, wherein the user interface is configured to simultaneously display at least the first panel and the second panel, and wherein the user input comprises a selection and drag of a visual representation of the first data table 

Regarding claims 3 and 13, Wu as modified teaches the system and the method, wherein the first edge further indicates a relationship between a field of the first data table and a field of the second data table (Wu [0134] “creating views of data … with definitions of tables and their contained data fields and relationships”, [0266], [0286]-[0287], [0330], ECKARDT [0230]).

Regarding claims 4 and 14, Wu as modified teaches the system and the method, wherein the first data table and the second data table are of different types (Wu [0129], [0596], [0680], [0684], ECKARDT [0240]).

Regarding claims 5 and 15, Wu as modified teaches the system and the method, wherein the one or more hardware computer processors are configured to execute code in order to cause the one or more hardware computer processors to further: 
provide the first edge in response to yet another user input indicating a relationship between the first data table and the second data table (Wu [0256], [0364], ECKARDT [0230], [0236]).

Regarding claims 6 and 16, Wu as modified teaches the system and the method, wherein the first node, second node, and first edge provided in the second panel are representative of a table graph (Wu [0107], [0252], [0269], [0331], ECKARDT F15).



Regarding claims 8 and 18, Wu as modified teaches the system and the method, wherein the one or more hardware computer processors are configured to execute code in order to cause the one or more hardware computer processors to further: 
in response to yet another user input selecting a third data table as indicated in the first panel, add a third node to the second panel that represents the third data table (Wu [0138], [0177], ECKARDT [0230], [0236]); and 
provide, in the second panel of the user interface, a second edge connecting the third node and at least one of the first node or the second node, wherein the second edge indicates a relationship between the third data table and at least one of the first data table or the second data table corresponding to the at least one of the first node or the second node (Wu F10A-C, [0364], ECKARDT [0144]-[0145]).

Regarding claims 9 and 19, Wu as modified teaches the system and the method, wherein the one or more hardware computer processors are configured to execute code in order to cause the one or more hardware computer processors to further: 
in response to yet another user input, execute a search query based on the relationship between the first data table and the second data table represented by the first edge (Wu [0349], [0388], ECKARDT [0149], [0162]).

Regarding claims 10 and 20, Wu as modified teaches the system and the method, wherein a type of the relationship between the first data table and the second data table is indicated in the second panel by way of the first edge (Wu [0250], [0252], [0261], [0263], [0266], ECKARDT F15, [0230], [0236]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	November 8, 2021